UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6989


UNITED STATES OF AMERICA,

                  Plaintiff -    Appellee,

             v.

ROHAN ST. JOSEPH KEATING, a/k/a Charles Joe,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00066-HCM-2)


Submitted:    October 14, 2008                Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rohan St. Joseph Keating, Appellant Pro Se. Carol M. Marx,
Special Assistant United States Attorney, Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rohan St. Joseph Keating appeals the district court’s

order    denying    his    18   U.S.C.     § 3582(c)(2)        (2000)      motion   for

reduction of sentence.          We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the    district      court.         United       States    v.    Keating,      No.

2:93-cr-00066-HCM-2 (E.D. Va. filed May 5, 2008; entered May 7,

2008).      We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented       in   the    materials

before     the   court    and   argument      would    not     aid   the   decisional

process.

                                                                             AFFIRMED




                                          2